PER CURIAM.
Upon consideration of the motion of the respondent Jennie Clutter for an order enjoining and restraining the petitioner Ben J. Clutter, Jr. from proceeding further with an action for divorce filed in the Country of Mexico or, in the alternative, that this Court release jurisdiction to the Circuit Court of Dade County, Florida, concerning the ac*218tivities of Ben J. Clutter, Jr. in connection with the institution of divorce proceedings in Mexico during the pendency of his divorce proceedings in the Circuit Court of Dade County, the Court has considered the merits of the petition for certiorari filed in this cause and, from such consideration, finds that such petition is wholly without merit and that this Court is without jurisdiction under Article V of the Florida Constitution, F.S.A. to entertain further proceedings because of its failure to establish conflict of decisions as contemplated by said Article.
It is thereupon,
Ordered that the petition for writ of cer-tiorari be and the same is hereby denied and that the Clerk forthwith transmit to the District Court a copy of this order. This disposition renders moot the motion to enjoin the petitioner above referred to.
It is so ordered.
CALDWELL, C. J., and DREW, THOR-NAL, ERVIN and ADAMS, JJ., concur.